NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               OCT 29 2013

                                                                          MOLLY C. DWYER, CLERK
PRABHJOT KAUR GILL,                              No. 09-71980               U.S. COURT OF APPEALS



              Petitioner,                        Agency No. A098-132-086

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 17, 2013**
                              San Francisco, California

Before: THOMAS and McKEOWN, Circuit Judges, and KENDALL, District
Judge.***

       Prabhjot Kaur Gill, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) final order dismissing her appeal from an


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Virginia M. Kendall, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
immigration judge’s (“IJ”) denial of her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny in part and dismiss in part Gill’s

petition for review.

      Substantial evidence supports the BIA’s determination incorporating the IJ’s

adverse credibility finding based on Gill’s demeanor. Singh-Kaur v. INS, 183 F.3d
1147, 1151 (9th Cir. 1999) (“We give special deference to a credibility determination

that is based on demeanor.”) (internal quotation marks omitted). The record does not

compel reversal of the agency’s demeanor finding that Gill did not listen carefully and

completely to questions before reciting seemingly memorized answers at her

immigration hearing. Substantial evidence also supports the agency’s adverse

credibility findings based on Gill’s superficial knowledge of political events and based

on the documentary evidence in the record that undermined rather than corroborated

Gill’s testimony. We conclude that the absence of credible testimony and Gill’s

failure to corroborate her testimony are fatal to her asylum and withholding-of-

removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003); Sidhu

v. INS, 220 F.3d 1085, 1090 (9th Cir. 2000) (“[I]f the trier of fact either does not

believe the applicant or does not know what to believe, the applicant’s failure to

corroborate his testimony can be fatal to his asylum application.”).


                                          -2-
      Because Gill’s CAT claim is based on the same testimony and evidence found

to be lacking in credibility, her CAT claim also fails. See Farah, 348 F.3d at

1156–57. Although Gill argues that country condition reports may adequately support

a CAT claim even where a petitioner’s testimony lacks credibility, see Kamalthas v.

INS, 251 F.3d 1279, 1280–84 (9th Cir. 2001), the agency correctly determined that the

country condition reports actually discredited Gill’s claims of torture and persecution.

Nothing in the record compels the finding that Gill would more likely than not be

tortured if returned to India.

      Finally, we lack jurisdiction to review Gill’s newly raised voluntary departure

claim, which was not exhausted before the BIA. 8 U.S.C. § 1252(d)(1); Kaganovich

v. Gonzales, 470 F.3d 894, 896–97 (9th Cir. 2006).

      PETITION DENIED in part; DISMISSED in part.




                                          -3-